DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-9 in the reply filed on 04/13/2022 is acknowledged.  The Office withdraws the restriction between Groups 1 and 3 and hereby rejoins claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 requires “a chemical standard” but the chemical standard is already referenced in claim 1, therefore it is not clear if it is the same or different.
Claim 5 requires that the sensor assembly is in a “hot” chamber, but the term is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 requires “a sensor assembly” but this already referenced in claim 1, therefore it is not clear if it is the same or different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spartz (7,735,452).
Spartz teaches controlling a precursor flow to a deposition chamber, comprising:
- delivering the precursor gas through a delivery system (120) and sensor assembly (200), see Fig. 1A and related text, and
- calibrating the sensor based on the flow of a known amount of gas or reference material (i.e. interpreted as a chemical standard), see col 6, lines 18-29).
	Regarding claim 2, the assembly is located downstream of ampoule 10.
	Regarding claim 3, the teachings include that the material is metered by a mass flow controller (col 2, lines 58-67).  In regard to the delivery line comprising a chemical standard, since the chemical standard is applied to the sensor, it is understood that the delivery line feeding the assembly comprises the chemical standard.  While not specifically stated  that the chemical standard is fed through the delivery line, as per MPEP 2144.01 it is proper to take into account specific teachings as well as inferences which one skilled in the art would reasonably draw. 
	Regarding claim 8, as Spartz teaches the claimed elements including a reference chemical as noted above that is used to calibrate the sensor.
	Regarding claim 9, it would be further understood (see claim 3) that the chemical standard (i.e. reference chemical) is predetermined in order to calibrate the sensor.
	Regarding claim 20, Spartz teaches that a controller carries out the steps, as such, it would have been understood that a computer readable storage medium is used with the controller to carry out the claimed steps (see implicit teachings above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz.
	Regarding claim 4, the Examiner takes Official Notice that traps as part of exhaust systems (downstream of a process chamber) and also filters (which meet the requirements of a trap) for filtering processes gases are pervasive in the art and would have been an obvious modification to the system.
	Regarding claim 6, Spartz generally teaches pressure sensors (col 3, line 39- col 4, line 23).  While not teaching specifically a sensor before and after the sensor assembly, Spartz teaches that generally monitoring pressure is beneficial, therefore it would have been further obvious to apply such pressure sensors in any location, such as before and after the sensor assembly in order to monitor pressure and flow.
	Regarding claim 20, Spartz teaches that a controller carries out the steps, as such.  If it were determined that a computer readable medium is not implicit, the Office takes Official Notice that use of such would have been an obvious manipulation of the apparatus and method of Spartz to implement a computer readable storage medium with the claimed steps, to be used to facilitate the controller enacting the steps. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Shugrue (2019/0264324).
The teachings of Spartz are described above, including the sensor assembly and gas line, but not teaching a specific environment enclosing said parts.  Shugrue teaches that it is useful to include a gas system in an enclosed environment in order to control the temperature and conditions of the gas and assembly, see [0028].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the enclosure of Shugrue to house the components of Spartz as it would allow for a control of the environment of the components.  In regard to there being a “hot chamber”, the term hot is indefinite, but, in any case, wherein there are heaters as per Shugrue and further as per Spartz (col 3, lines 45-58), it would be generally obvious (or even an implicit teaching) to house the components in a “hot chamber” in order to maintain a desired vaporization state of the components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Woelk (2019/0032207).
The teachings of Spartz are presented above, Spartz generally teaches providing a known volume (see known gas quantity) of gas, but does not explicitly teach a closed volume being isothermal.  Woelk teaches that it is effective to maintain a chemical source with a constant temperature bath in order to better control the process [0102].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the constant temperature control of Woelk to the chemical source of Spartz as it would allow for better control of the components and the process, which Spartz is concerned about (as set forth by the multiple sensors).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715